Per Curlaii.
This suit was brought to recover compensation for physical damage to a Ford touring automobile under a policy which covered the owner against tire, theft and transportation.
I’lie car ivas stolen September 21st, 1'924, from the plaintiffs garage. The case was tried by the court without a jury, resulting in a judgment of $299.05 for the plaintiff.
'The defendant files seventeen specifications of determinations with which it is dissatisfied in point of law. These points are argued under seien heads in the appellant’s brief. r>’he judgment will have to be reversed for trial errors. Exhibit V 2 is “assured’s memorándum of automobile insurance;” it recites “that it is subject to the terms and conditions of an open policy issued to and in possession .of Edison & Company, Inc.” This made it necessary for the plaintiff to produce the original, or give evidence excusing its non-production. and then offer a copy of the policy in evidence. I'liis was not done. It is reversible error. So, Exhibit P 3, a copy of an estimate of repairs made by the Lanning Automobile Company. This was not evidential. So, Exhibit P 4. a complaint made by Patrolman Richard Lonergan against one Richard IlarrR in the First Criminal Court of Jersey City, the complaint charging that the said Richard Harris stole a Ford touring automobile, which was the property of John Smith. So, Exhibit P 3, an envelope or jacket used for. continuing papers. This was merely a memorandum to be used in the prosecutor’s office for working up the case. So, Exhibit P 6. a certified copy of the proceedings in the Court of Special Sessions of Hudson county against one Richard Harris. The rule for assessing damages is stated with clearness in the case of Centre Garage v. Colombia Ins. Co., 96 N. J. L. 456.
For the errors appearing in the record, the judgment is reversed and a venire de novo awarded.